Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. The restriction requirement between species of group 1 (Figures 1-8), species of group 2 (Figures 9-13), species of group 3 (Figures 14-16), species of group 4 (Figures 17-21), species of group 5 (Figures 22-24), and species of group 6 (Figures 25-30) as set forth in the Office action mailed on 04/21/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 04/21/2021 is withdrawn. Claims 2-3 and 17, directed to a tool for feeding optical fibers into a tube are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Amendment
This notice of allowance is responsive to the amendment dated 10/07/2021. Claims 1-5 and 8-26. The Examiner acknowledges the amendments of claims 1, 3, 20, and 25. Claims 6-7 are cancelled by applicant. Claim 26 is newly presented. The amendment drawings dated on 03/23/2021 have been received and accepted. The previous drawing objections are withdrawn due to applicant’s amendments. The previous 112, 102, and 103 rejections have been withdrawn due to applicant’s amendments.

Allowable Subject Matter
Claims 1-5 and 8-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-5, 8-18, and 26, there is no prior art alone or in combination that discloses or teaches the applicant’s claimed invention, including, and in combination with other recited limitations regarding the tool for feeding optical fibers into a tube specifically a first arm extending from the base and defining a slot adapted to receive a plurality of the optical fibers in a single row that extends along a transverse dimension perpendicular to the axial dimension, the slot having a maximum width perpendicular to the axial dimension and the transverse dimension, the width being less than twice the maximum thickness. 
The teaching of Etal (US Patent No. 3,160,394) discloses a tool (Figures 1-6) comprising a base (element 10) having a first arm (elements 30/47) extending from the base, the first arm having a slot (element 59) that receives a plurality of wires (element 
Regarding claims 19-25, there is no prior art alone or in combination that discloses or teaches the applicant’s claimed invention, including, and in combination with other recited limitations regarding the method feeding a plurality of optical fibers into a tube provided with a tool with its respective structure and specifically, loading portions of the plurality of fibers into the slot such that the plurality of optical fibers form a single transverse row of fibers within the slot; pulling the plurality of optical fibers distally through the slot; and feeding the plurality of optical fibers into the tube via the open proximal end of the passage.
The teaching of Etal discloses a tool with a having a base, a first arm defining a slot with wires being fed into the slot and a second arm having a passage in order to receive a tube which has a plurality of wires being fed into the tube. However the above the reference does not disclose loading portions of the plurality of fibers into the slot such that the plurality of optical fibers form a single transverse row of fibers within the 
The teaching of Trouchet (US Pub. No. 2004/0071431) discloses a guide tool (Figure 3 element 100) for passing optical fibers (element 130) through grooves (element 122) and loading portions of the plurality of fibers into groove such that the plurality of optical fibers form a single transverse row of fibers (see figure 4), and into a receiving region (element 100) for receiving one or more components (element 112) in order for the optical fibers to be fitted in.  However the above the reference does not disclose structure of the tool being used and having a second arm that comprises a passage in order for feeding the plurality of optical fibers into the tube via the open proximal end of the passage.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        12/29/2021

Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        December 30, 2021